Order filed, October 24, 2018.




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-18-00915-CV
                                 ____________

RAY W. WARE, M.D., GUARDIAN FOR THE PERSON AND ESTATE OF
                ALAN KEITH WARE, Appellant

                                         V.

MACARTHUR TOWNHOMES HOMEOWNERS ASSOCIATION BOARD
              OF DIRECTORS, Appellee


                    On Appeal from the 225th District Court
                            Bexar County, Texas
                     Trial Court Cause No. 2017CI20339


                                      ORDER

      The reporter’s record in this case was due October 22, 2018. See Tex. R.
App. P. 35.1. The court has not received a request to extend time for filing the
record. The record has not been filed with the court. Because the reporter’s record
has not been filed timely, we issue the following order.

      We order Luis Duran, Jr. and Maria E. Fattahi, the court reporters, to file
the record in this appeal within 30 days of the date of this order.

                                   PER CURIAM